         Case 1:19-cv-10023-KPF Document 140 Filed 06/22/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 PETRÓLEOS DE VENEZUELA, S.A., PDVSA
 PETRÓLEO, S.A., and PDV HOLDING, INC.,

        Plaintiffs and Counterclaim Defendants,
                                                            No. 19 Civ. 10023 (KPF)
        - against -

 MUFG UNION BANK, N.A. and GLAS
 AMERICAS LLC,

        Defendants and Counterclaim Plaintiffs.


            DECLARATION OF CHRISTOPHER J. CLARK IN SUPPORT OF
                DEFENDANTS AND COUNTERCLAIM PLAINTIFFS’
                     MOTION FOR SUMMARY JUDGMENT

CHRISTOPHER J. CLARK hereby declares, pursuant to 28 U.S.C. § 1746:

               1.     I am an attorney admitted to practice in this Court and a member of the

law firm of Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022-4834.

I am counsel for Defendants and Counterclaim Plaintiffs MUFG Union Bank, N.A. (the

“Trustee”) and GLAS Americas LLC (the “Collateral Agent”), in their respective capacity as

Trustee and Collateral Agent, under the Indenture dated October 27, 2016, and the Pledge and

Security Agreement dated October 28, 2016, governing PDVSA’s Senior Secured Notes due

2020, in the above-captioned case.

               2.     I submit this declaration to place before the Court certain corrected

excerpts of documents attached to the Declaration of Christopher J. Clark filed in this action on

June 10, 2020. These corrected excerpts contain additional pages unintentionally omitted from

the documents filed in this action on June 10, 2020.
           Case 1:19-cv-10023-KPF Document 140 Filed 06/22/20 Page 2 of 3



               3.    Attached as Exhibit 223 (Corrected) is a true and correct copy of an

excerpt from the Preliminary Offering Memorandum dated July 18, 2019, published by Citgo

Holding.

               4.    Attached as Exhibit 266 (Corrected) is a true and correct copy of an

excerpt from the Quarterly Schedule of Portfolio Holdings of Registered Management

Investment Company (Form N-Q) for the period ended January 31, 2017, filed by iShares Trust.

               5.    Attached as Exhibit 272 (Corrected) is a true and correct copy of an

excerpt from the Annual Report and Unaudited Financial Statements of iShares VI PLC for the

financial period ended March 31, 2017.

               6.    Attached as Exhibit 294 (Corrected) is a true and correct copy of an

excerpt from the Semi-Annual Report of UBS ETF as of June 30, 2017.

               7.    Attached as Exhibit 328 (Corrected) is a true and correct copy of an

excerpt from the Quarterly Schedule of Portfolio Holdings of Registered Management

Investment Company (Form N-Q) for the period ending July 31, 2017, filed by iShares Trust.

               8.    Attached as Exhibit 336 (Corrected) is a true and correct copy of an

excerpt from the Quarterly Schedule of Portfolio Holdings of Registered Management Company

(Form N-Q) for the period ending January 31, 2018, filed by Vanguard Whitehall Funds.

               9.    Attached as Exhibit 337 (Corrected) is a true and correct copy of an

excerpt from the Annual Report and Audited Financial Statements of iShares VI PLC for the

financial period ending March 31, 2018.

               10.   Attached as Exhibit 341 (Corrected) is a true and correct copy of an

excerpt from the Quarterly Schedule of Portfolio Holdings of Registered Management

Investment Company (Form N-Q) for the period ending July 31, 2018, filed by iShares Trust.



                                              2
         Case 1:19-cv-10023-KPF Document 140 Filed 06/22/20 Page 3 of 3



               11.     Attached as Exhibit 342 (Corrected) is a true and correct copy of an

excerpt from the Interim Report and Unaudited Financial Statements of iShares VI PLC for the

financial period ended September 30, 2018.



I declare under penalty of perjury that the foregoing is true and correct.


Dated:         June 22, 2020
               New York, New York




                                                      s/ Christopher J. Clark

                                                      Christopher J. Clark




                                                  3
